[Cite as Disciplinary Counsel v. Casey, 138 Ohio St.3d 38, 2013-Ohio-5284.]




                         DISCIPLINARY COUNSEL v. CASEY.
 [Cite as Disciplinary Counsel v. Casey, 138 Ohio St.3d 38, 2013-Ohio-5284.]
Unauthorized practice of law—Filing legal pleadings and providing advice
        regarding a legal matter—Consent decree—Injunction issued and civil
        penalty imposed.
     (No. 2013-0593—Submitted June 5, 2013—Decided December 5, 2013.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                            Supreme Court, No. UPL 12-01.
                                ____________________
        Per Curiam.
        {¶ 1} On March 12, 2012, relator, disciplinary counsel, filed a complaint
with the Board on the Unauthorized Practice of Law against respondent, Paige N.
Casey. The complaint alleged that Casey had held herself out as an attorney to
Jeremy Fishman and had attempted to represent Fishman in the Euclid Municipal
Court. The complaint further alleged that Casey had falsely held herself out to be
a certified legal intern with authorization to practice law to a prosecutor, a judge,
and the staff of the clerk of the Euclid Municipal Court. Casey has never been
licensed, certified, or otherwise authorized to practice law in Ohio.
        {¶ 2} Casey responded to relator’s letter of inquiry during the initial
investigation but failed to file an answer after being served with the complaint.
Relator filed a motion for default on May 25, 2012, attaching extensive
documentary evidence of Casey’s unauthorized practice of law. A panel of the
board was appointed to hear the case, and it issued an order for Casey to show
cause why a default judgment should not be entered against her. Casey failed to
file a response after being served with the order.
                             SUPREME COURT OF OHIO




       {¶ 3} The panel granted relator’s motion for default after reviewing the
submitted evidence, which included e-mail correspondence from Casey and a
filed legal pleading bearing Casey’s signature as well as affidavits from
individuals to whom Casey had held herself out to be an attorney or certified legal
intern. The panel submitted a report to the board determining that Casey had
engaged in the unauthorized practice of law. The panel recommended enjoining
Casey from further engaging in the unauthorized practice of law and imposing a
$1,000 civil penalty.
       {¶ 4} The board adopted the panel’s findings of fact and conclusions of
law and filed a report with this court recommending that we issue an order finding
that Casey had engaged in the unauthorized practice of law, that we impose a
$1,000 civil penalty on her, and that we enjoin her from engaging in the
unauthorized practice of law in the future. We agree that Casey engaged in the
unauthorized practice of law. We accordingly enjoin Casey from engaging in the
unauthorized practice of law, assess costs, and order her to pay a $1,000 civil
penalty.
                              Respondent’s Conduct
       {¶ 5} Casey is not and has never been admitted to the practice of law in
Ohio pursuant to Gov.Bar R. I, nor has she ever been issued a legal-intern
certificate pursuant to Gov.Bar R. II. Casey thus has never been authorized to
provide legal representation in any capacity in this state.
       {¶ 6} In October 2010, Casey was dismissed from the Ohio State
University Moritz College of Law without earning her juris doctor degree. In
October 2011, Casey told a friend, Jeremy Fishman, that she was an attorney and
offered to represent him in the Euclid Municipal Court regarding a traffic citation
that he had received. She contacted the assistant city prosecutor, Jason L. Carter,
under the guise of conducting an informational interview about his career. At
their October 18, 2011 meeting, Casey asked Carter for advice on Fishman’s




                                          2
                                January Term, 2013




citation, describing Fishman as a “prospective client.” When Carter pointed out
that Casey was impermissibly attempting to conduct a pretrial conference on
Fishman’s behalf without being a licensed attorney, Casey claimed that she was a
certified legal intern with permission to do so.
       {¶ 7} Casey filed a plea in absentia on Fishman’s behalf in the Euclid
Municipal Court. She identified herself on the plea form as Fishman’s attorney,
and instead of providing an attorney-registration number, she wrote “pending bar
exam under supervision of atty.” The next morning, Casey went to the Euclid
Municipal Court clerk’s office and requested to withdraw the previously filed
plea, stating that her “client” wanted a pretrial. Casey caused a disturbance by
loudly arguing with court personnel, catching the attention of both Carter and
Euclid Municipal Court Judge Deborah A. LeBarron. Judge LeBarron personally
spoke with Casey, and Casey claimed that she was appearing at the court as a
legal intern under the supervision of Legal Aid. Judge LeBarron indicated that
she did not believe that Casey was authorized to provide legal representation and
prohibited Casey from representing Fishman in any capacity at the court.
       {¶ 8} Thereafter, Casey sent an e-mail to Carter in which she again
maintained that she was a legal intern, claiming that she had signed Fishman’s
plea form as his attorney because it was an accepted practice with Legal Aid in
Columbus for legal interns to do so. In e-mail correspondence with both Carter
and Fishman, Casey used the signature “Paige N. Casey, J.D./M.B.A.” When
Fishman ultimately appeared at the Euclid Municipal Court and pleaded guilty to
an amended charge, he was accompanied by Casey and was still under the
impression that she was representing him. Casey attempted to charge a $500 fee
for her legal services, which Fishman refused to pay.
          Respondent Engaged in the Unauthorized Practice of Law
       {¶ 9} This court has original jurisdiction to define and regulate the
practice of law in Ohio, including the unauthorized practice of law. Article IV,



                                          3
                            SUPREME COURT OF OHIO




Section 2(B)(1)(g), Ohio Constitution; Cleveland Metro. Bar Assn. v. Davie, 133
Ohio St.3d 202, 2012-Ohio-4328, 977 N.E.2d 606, ¶ 18.           The unauthorized
practice of law includes the provision of legal services for another by a person
who is neither admitted to the practice of law pursuant to Gov.Bar R. I nor
certified for the limited practice of law pursuant to Gov.Bar R. II. Geauga Cty.
Bar Assn. v. Haig, 129 Ohio St.3d 601, 2011-Ohio-4271, 955 N.E.2d 352, ¶ 2;
Gov.Bar R. VII(2)(A)(1).
       {¶ 10} The provision of legal services includes all advice provided to and
all action taken on behalf of another in matters connected with the law. Land
Title Abstract & Trust Co. v. Dworken, 129 Ohio St. 23, 193 N.E. 650 (1934),
paragraph one of the syllabus. This necessarily encompasses preparing pleadings
and other legal documents, as well as representing another during court
proceedings, pretrial conferences, and communications with opposing counsel.
Disciplinary Counsel v. Brown, 99 Ohio St.3d 114, 2003-Ohio-2568, 789 N.E.2d
210, ¶ 10-11. Although an unlicensed or uncertified individual may provide
certain assistance related to the provision of legal services, the individual’s
actions must be closely supervised and approved by a licensed attorney. Davie at
¶ 20. Without such supervision, the individual’s legal services constitute the
unauthorized practice of law. See id. at ¶ 21. The fact that a nonattorney does not
ultimately receive payment for the provision of legal services is irrelevant to the
determination of whether he or she engaged in the unauthorized practice of law.
Cleveland Bar Assn. v. Henley, 95 Ohio St.3d 91, 766 N.E.2d 130 (2002), citing
Geauga Cty. Bar Assn. v. Canfield, 92 Ohio St.3d 15, 16, 748 N.E.2d 23 (2001).
       {¶ 11} The unauthorized practice of law also includes representing that
one is authorized to practice law in Ohio despite having no authorization to do so.
Disciplinary Counsel v. Pratt, 127 Ohio St.3d 293, 2010-Ohio-6210, 939 N.E.2d
170, ¶ 18; Cleveland Bar Assn. v. Misch, 82 Ohio St.3d 256, 260-261, 695 N.E.2d
244 (1998); Gov.Bar R. VII(2)(A)(4); R.C. 4705.07(A). It is possible to directly




                                        4
                                January Term, 2013




or indirectly create the misimpression of authority to practice law through the
manipulation of credentials and strategic silence. See Misch at 261. Additionally,
the use of academic degrees such as “J.D.” or honorifics such as “Esq.” in written
correspondence can easily mislead others to believe that the person using the title
is an attorney and is therefore a factor that may contribute to a finding that the
person has represented to others that she is authorized to practice law. See
Disciplinary Counsel v. Brown, 121 Ohio St.3d 423, 2009-Ohio-1152, 905 N.E.2d
163, ¶ 43-45; Disciplinary Counsel v. Goetz, 107 Ohio St.3d 22, 2005-Ohio-5830,
836 N.E.2d 556, ¶ 3.
          {¶ 12} The evidence before us clearly demonstrates that Casey provided
advice regarding a legal matter, prepared and filed legal pleadings, and attempted
to communicate with opposing counsel on behalf of Fishman. The evidence also
demonstrates that Casey held herself out as a licensed attorney to Fishman and
that she represented to Carter, LeBarron, and other employees of the Euclid
Municipal Court that she had the authority to practice law as a certified legal
intern.    She has therefore engaged in the unauthorized practice of law by
providing legal services for another without being admitted or certified to practice
law and by falsely representing that she was authorized to practice law, in
violation of Gov.Bar R. VII(2)(A)(1) and (4).
                An Injunction and Civil Penalties Are Warranted
          {¶ 13} Because we find that Casey engaged in the unauthorized practice
of law, we accept the board’s recommendation that we issue an injunction
prohibiting her from further engaging in the unauthorized practice of law.
          {¶ 14} We also accept the board’s recommendation that we impose civil
penalties pursuant to Gov.Bar R. VII(8)(B), which instructs us to consider (1) the
degree of a respondent’s cooperation during the investigation, (2) the number of
times the respondent committed the unauthorized practice of law, (3) the
flagrancy of the respondent’s violation, (4) any harm suffered by third parties



                                         5
                            SUPREME COURT OF OHIO




from the violation, and (5) any other relevant factors. We may consider other
relevant factors, including mitigating and aggravating circumstances, pursuant to
UPL Reg. 400(F).
       {¶ 15} Because Casey did not participate in the proceedings against her,
she did not provide any mitigating evidence. Relator asserted in his motion for
default that he was unaware of any mitigating factors related to Casey’s violation.
       {¶ 16} We recognize that no harm was suffered by any third parties as a
result of Casey’s actions. We also note that Casey was initially cooperative by
responding to relator’s second letter of inquiry at the beginning of the
investigation. However, her response denied any wrongdoing and did not include
any of the documentation requested by relator. Further, she failed to respond to
any other communications, including relator’s complaint and the panel’s show-
cause order. Casey held herself out as authorized to practice law to at least four
different people in connection with Fishman’s traffic citation. And finally, Casey
brazenly insisted on returning to the Euclid Municipal Court despite warnings
from both the prosecutor and the judge.
       {¶ 17} Based on the above factors and in the absence of mitigating
factors, the board reasonably recommended a civil penalty of $1,000 for the single
count against Casey. We adopt that recommendation.
       {¶ 18} We therefore impose a civil penalty of $1,000 against Casey and
enjoin her from engaging in the unauthorized practice of law in the future. Casey
is prohibited from performing legal services and from directly or indirectly
holding herself out to be authorized to perform legal services in the state of Ohio.
This injunction will remain effective unless Casey obtains a license to practice
law that is recognized in Ohio and registers in accordance with the Rules for the
Government of the Bar of Ohio. Costs are taxed to Casey.
                                                            Judgment accordingly.




                                          6
                             January Term, 2013




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ____________________




                                     7